



Exhibit 10.2
BLUCORA, INC.
2015 INCENTIVE PLAN
FORM OF NONQUALIFIED STOCK OPTION GRANT NOTICE FOR EXECUTIVE OFFICERS


TO:                 (the “Participant” or “you”)


FROM:     Blucora, Inc., a Delaware corporation (the “Company”)


The Company is pleased to inform you that you have been selected to receive and
are hereby granted by the Company a stock option (the “Option”) to purchase
shares of the Company’s Common Stock (“Shares”) under the Blucora, Inc. 2015
Incentive Plan, as amended and restated (the “2015 Plan”).


The Option is subject to all the terms and conditions set forth in this
Nonqualified Stock Option Grant Notice (the “Notice of Grant”) and in the Stock
Option Agreement attached hereto as Exhibit A (the “Agreement”) and the 2015
Plan, each of which are incorporated into this Notice of Grant by reference.
Capitalized terms that are not defined in the Notice of Grant shall have the
meanings given to them in the Agreement, and if not defined in the Agreement,
the meanings given to them in the 2015 Plan.





--------------------------------------------------------------------------------




Grant Date:
 
 
 
Option Number:
 
 
 
Number of Shares:
 
 
 
Exercise Price per Share:
 
 
 
Option Expiration Date:
 
 
 
Vesting Commencement Date:
 
 
 
Type of Option:
Nonqualified Stock Option





Vesting and Exercisability Schedule: Except as specifically provided in the
Agreement and subject to the restrictions and conditions set forth in the 2015
Plan, the Option shall vest and become exercisable as follows:


(i)
[Vesting provisions to be inserted].



Vesting will cease upon your Termination of Service and the unvested portion of
the Option will immediately terminate. Notwithstanding the foregoing, upon the
occurrence of a Termination of Service due to (i) your death or Disability, to
the extent not already vested, the Option shall become fully vested and
exercisable as of the date of such Termination of Service; or (ii) your
Retirement on or after the first anniversary of the Grant Date, to the extent
not already vested, the Option shall become fully vested and exercisable as of
the date of such Termination of Service. For purposes of this Option, the term
“Retirement” shall mean your voluntary Termination of Service on or after your
attainment of (i) age sixty (60) and five (5) years of service with the Company
or any Related Company, (ii) age fifty-five (55) and ten (10) years of service
with the Company or any Related Company, or (iii) any age with twenty (20) years
of service with the Company or any Related Company; provided, however, that if
at any time the Committee determines that your Termination of Service should be
a Termination of Service for Cause, then your Termination of Service will no
longer be due to your Retirement and the Option shall immediately be forfeited.


-2-



--------------------------------------------------------------------------------






Additional Terms/Acknowledgment: You acknowledge and agree that the Notice of
Grant and the vesting and exercisability schedule set forth herein do not
constitute an express or implied promise of your continued engagement as an
employee, officer, director or other service provider for the vesting period,
for any period, or at all, and shall not interfere with your right or the
Company’s right to terminate your employment or service relationship with the
Company or its Related Companies at any time, with or without Cause.


Employment Agreement: If there is a written employment agreement in effect
between you and the Company (the “Employment Agreement”), then the Option shall
be subject to the terms of such Employment Agreement, so long as such Employment
Agreement remains in effect (as it may be amended, supplemented or restated from
time to time) and the terms set forth in the Employment Agreement are applicable
to the Option.


Committee Decisions/Interpretations: You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the 2015 Plan and the Option.


* * * * * * *
[Remainder of Page Intentionally Left Blank
Signature Page Follows.]


-3-



--------------------------------------------------------------------------------






By your signature below, you agree that the Notice of Grant, the Agreement, the
2015 Plan, and the Employment Agreement (if applicable), constitute your entire
agreement with respect to the Option, and except as set forth therein, may not
be modified except by means of a writing signed by the Company and you.


BLUCORA, INC.
 
PARTICIPANT
 
 
 
By:                                                                         
 
 
 
 
Signature
Its:                                                                         
 
 
 
 
Date:                                                              
Attachments:
1. Stock Option Agreement
2. 2015 Incentive Plan
 
 







Signature Page to Notice of Grant

--------------------------------------------------------------------------------






EXHIBIT A
BLUCORA, INC.
2015 INCENTIVE PLAN
STOCK OPTION AGREEMENT


1.Grant. The Company hereby grants to the Participant listed on the Notice of
Grant (the “Participant”) an Option to purchase the number of Shares and at the
exercise price as set forth in the Notice of Grant and subject to the terms and
conditions in this Stock Option Agreement (this “Agreement”) and the 2015 Plan.
Unless otherwise defined herein, the capitalized terms used herein shall have
the meanings given to them in the Notice of Grant, and if not defined in the
Notice of Grant, the meanings given to them in the 2015 Plan.
2.    Company’s Obligation. Unless and until the Option vests and is exercised,
the Participant will have no right to receive Shares under the Option. Prior to
actual distribution of Shares pursuant to any vested and exercised Option, such
Option will represent an unsecured obligation of the Company.
3.    Vesting and Exercisability. Subject to the limitations contained herein,
the Option will vest and become exercisable as provided in the Notice of Grant.
Any portion of the Option that is vested may be exercised at any time during the
period prior to the date the Option terminates. No partial exercise of the
Option may be for less than five percent (5%) of the total number of Shares then
available under the Option. In no event shall the Company be required to issue
fractional Shares.
4.    Termination of Option. The unvested portion of the Option will terminate
automatically and without further notice immediately upon the Participant’s
Termination of Service (voluntary or involuntary). The vested portion of the
Option will terminate automatically and without further notice on the earliest
of the dates set forth below:
a.    three (3) months after the Participant’s Termination of Service for any
reason other than Retirement, Disability or death;
b.    one (1) year after the Participant’s Termination of Service by reason of
Retirement, Disability or death;
c.    immediately upon notification to the Participant of the Participant’s
Termination of Service for Cause, unless the Committee determines otherwise. If
the Participant’s employment or service relationship is suspended pending an
investigation of whether he or she will be terminated for Cause, all of the
Participant’s rights under the Option likewise will be suspended during the
period of investigation. If any facts that would constitute termination for
Cause are discovered after the Participant’s Termination of Service, any Option
the Participant then holds may be immediately terminated by the Committee; or


A-1

--------------------------------------------------------------------------------




d.    the Option Expiration Date.
IT IS THE PARTICIPANT’S RESPONSIBILITY TO BE AWARE OF THE DATE ON WHICH THE
OPTION TERMINATES.
5.    Leave of Absence. The effect of a Company-approved leave of absence on the
terms and conditions of the Option will be determined by the Committee, subject
to applicable laws.
6.    Method of Exercise. The Participant may exercise the Option by giving
written notice to the Company, in form and substance satisfactory to the
Company, which will state the election to exercise the Option and the number of
Shares for which the Participant is exercising the Option. The written notice
must be accompanied by full payment of the exercise price for the number of
Shares that are being purchased.
7.    Form of Payment. The Participant may pay the Option exercise price, in
whole or in part, (a) in cash; (b) by wire transfer or check acceptable to the
Company; (c) if permitted by the Committee, having the Company withhold Shares
that would otherwise be issued on exercise of the Option that have an aggregate
Fair Market Value equal to the aggregate exercise price of the Shares being
purchased under the Option; (d) if permitted by the Committee, tendering (either
actually or, so long as the Shares are registered under Section 12(b) or 12(g)
of the Exchange Act, by attestation) Shares owned by the Participant that have
an aggregate Fair Market Value equal to the aggregate exercise price of the
Shares being purchased under the Option; (e) unless the Committee determines
otherwise and so long as the Shares are registered under Section 12(b) or 12(g)
of the Exchange Act, and to the extent permitted by law, by delivery of a
properly executed exercise agreement or notice, together with irrevocable
instructions to a brokerage firm designated or approved by the Company to
promptly deliver to the Company the aggregate amount of proceeds to pay the
Option exercise price; or (e) such other consideration as the Committee may
permit.
8.    Withholding Taxes. As a condition to the exercise of any portion of the
Option, the Participant must make such arrangements as the Company may require
for the satisfaction of any federal, state or local withholding tax obligations
that may arise in connection with such exercise. The Company may permit or
require the Participant to satisfy all or part of the Participant’s tax
withholding obligations by (a) paying cash to the Company or a Related Company,
as applicable; (b) having the Company or a Related Company, as applicable,
withhold an amount from any cash amounts otherwise due or to become due from the
Company or a Related Company, as applicable, to the Participant; (c) having the
Company withhold a number of Shares that would otherwise be issued to the
Participant having a Fair Market Value equal to the tax withholding obligations;
or (d) surrendering a number of Shares the Participant already owns having a
Fair Market Value equal to the tax withholding obligations. The value of the
Shares so withheld or tendered may not exceed the employer’s minimum required
tax withholding rate.
9.    Limited Transferability; Who May Exercise. The Option may not be sold,
assigned, pledged (as collateral for a loan or as security for the performance
of an obligation or for any other purpose) or transferred by the Participant or
made subject to attachment or similar


A-2



--------------------------------------------------------------------------------




proceedings otherwise than by will or by the applicable laws of descent and
distribution, except to the extent the Participant designates one or more
beneficiaries on a Company-approved form who may exercise the Option after the
Participant’s death. Notwithstanding the foregoing, the Committee, in its sole
discretion, may permit the Participant to assign or transfer the Option, subject
to such terms and conditions as specified by the Committee. During the
Participant’s lifetime only the Participant may exercise the Option. The Option
may be exercised by the personal representative of the Participant’s estate or
the beneficiary thereof following the Participant’s death.
10.    Regulatory Restrictions on Issuance of Shares Notwithstanding the other
provisions of this Agreement, if at any time the Company determines, in its sole
discretion, that the listing, registration or qualification of Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to the Participant (or his or her estate),
such issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall be under no
obligation to the Participant to register for offering or resale or to qualify
for exemption under the Securities Act, or to register or qualify under the laws
of any state or foreign jurisdiction, any Shares, security or interest in a
security paid or issued under, or created by, the 2015 Plan, or to continue in
effect any such registrations or qualifications if made.
11.    Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that the Participant will not exercise the
Option, and that the Company will not be obligated to issue any Shares to the
Participant, if the exercise thereof or the issuance of such Shares shall
constitute a violation by the Participant or the Company of any provision of any
law or regulation of any governmental authority. Any determination in this
connection by the Committee shall be final, binding, and conclusive. The
obligations of the Company and the rights of the Participant are subject to all
applicable laws, rules, and regulations.
12.    Investment Representation. Unless the Shares are issued to the
Participant in a transaction registered under applicable federal and state
securities laws, the Participant represents and warrants to the Company that all
Shares which may be purchased hereunder will be acquired by the Participant for
investment purposes for his or her own account and not with any intent for
resale or distribution in violation of federal or state securities laws. Unless
the Shares are issued to the Participant in a transaction registered under the
applicable federal and state securities laws, at the option of the Company, a
stop-transfer order against the Shares may be placed on the official stock books
and records of the Company, and a legend indicating that such Shares may not be
pledged, sold or otherwise transferred, unless an opinion of counsel is provided
(concurred in by counsel for the Company) stating that such transfer is not in
violation of any applicable law or regulation, may be stamped on stock
certificates to ensure exemption from registration. The Company may require such
other action or agreement by the Participant as may from time to time be
necessary to comply with the federal, state and foreign securities laws.


A-3



--------------------------------------------------------------------------------




13.    Binding Agreement. Subject to the limitation on the transferability of
the Option contained herein, this Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors and assigns.
14.    No Stockholder Rights. Neither the Participant nor any person entitled to
exercise the Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Shares subject to
the Option unless and until the date of issuance under the 2015 Plan of any such
Shares upon the exercise of the Option. Except as otherwise provided in
Paragraph 15 hereof, no adjustment shall be made for dividends or other rights
for which the record date is prior to the issuance of any Shares subject to the
Option. The Participant agrees to execute any documents requested by the Company
in connection with the issuance of any Shares.
15.    Adjustments. The number of Shares covered by the Option, and the exercise
price thereof, shall be subject to adjustment in accordance with Section 15 of
the 2015 Plan.
16.    Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing and may be delivered
personally, by interoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as the Company may notify the
Participant from time to time; and to the Participant at the Participant’s
electronic mail or postal address as shown on the records of the Company from
time to time, or at such other electronic mail or postal address as the
Participant, by notice to the Company, may designate in writing from time to
time.
17.    Committee Authority; Decisions Conclusive and Binding. The Participant
acknowledges that a copy of the 2015 Plan has been made available for his or her
review by the Company, and represents that he or she is familiar with the terms
and provisions thereof, and hereby accepts the Award subject to all the terms
and provisions thereof. The Committee will have the power to interpret this
Agreement, the Notice of Grant and the 2015 Plan, and to adopt such rules for
the administration, interpretation and application of the 2015 Plan as are
consistent therewith and to interpret or revoke any such rules. The Participant
hereby agrees to accept as binding, conclusive, and final all decisions of the
Committee upon any questions arising under the 2015 Plan, this Agreement or the
Notice of Grant. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
2015 Plan, this Agreement or the Notice of Grant.
18.    No Effect on Employment or Service Relationship. Nothing in the 2015 Plan
or any Award granted under the 2015 Plan will be deemed to constitute an
employment contract or confer or be deemed to confer any right for the
Participant to continue in the employ of, or to continue any other relationship
with, the Company or any Related Company or limit in any way the right of the
Company or any Related Company to terminate the Participant’s employment or
other service relationship at any time, with or without Cause.


A-4



--------------------------------------------------------------------------------




19.    No Right to Damages. The Participant will have no right to bring a claim
or to receive damages if the Participant is required to exercise the vested
portion of the Option within three (3) months (or one (1) year in the case of
Disability or death) of the Participant’s Termination of Service or if any
portion of the Option is cancelled or expires unexercised. The loss of existing
or potential profit in the Option will not constitute an element of damages in
the event of the Participant’s Termination of Service for any reason even if the
termination is in violation of an obligation of the Company or a Related Company
to the Participant.
20.    Claims. The Participant’s sole remedy for any Claim (as defined below)
shall be against the Company, and the Participant shall not have any claim or
right of any nature against any Related Company (including, without limitation,
any parent, subsidiary or affiliate of the Company) or any stockholder or
existing or former director, officer or employee of the Company or any Related
Company. The foregoing individuals and entities (other than the Company) shall
be third-party beneficiaries of this Agreement for purposes of enforcing the
terms of this Paragraph 20. The term “Claim” means any claim, liability or
obligation of any nature, arising out of or relating to this Agreement, the
Notice of Grant or the 2015 Plan or an alleged breach of this Agreement, the
Notice of Grant or the 2015 Plan.
21.    Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.
22.    Section 409A. The Option is intended to be exempt from the requirements
of Section 409A or to satisfy those requirements, and shall be construed
accordingly.
23.    Governing Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive laws
of the State of Delaware, without reference to any choice-of-law rules. The
Participant irrevocably consents to the nonexclusive jurisdiction and venue of
the state and federal courts located in the State of Delaware.
24.    Recovery of Compensation. In accordance with Section 18.12 of the 2015
Plan, the Option is subject to the requirements of (a) Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder, (b) similar rules under the laws of any other jurisdiction, (c) any
compensation recovery or clawback policies adopted by the Company to implement
any such requirements, and (d) any other compensation recovery policies as may
be adopted from time to time by the Company, all to the extent determined by the
Committee in its discretion to be applicable to the Participant.
25.    Conflicting Terms; 2015 Plan Governs. This Agreement and the Notice of
Grant are subject to all terms and provisions of the 2015 Plan. In the event of
a conflict between one or


A-5



--------------------------------------------------------------------------------




more provisions of this Agreement or the Notice of Grant and one or more
provisions of the 2015 Plan, the provisions of the 2015 Plan will govern.
26.    Entire Agreement; Employment Agreement. This Agreement together with the
Notice of Grant and the 2015 Plan supersede any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to the said subject matter. All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement and the Notice of Grant.
Each party to this Agreement and the Notice of Grant acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement, the Notice of Grant or the 2015 Plan and that any
agreement, statement, or promise that is not contained in this Agreement, the
Notice of Grant or the 2015 Plan shall not be valid or binding or of any force
or effect. Notwithstanding anything to the contrary contained in the Notice of
Grant, this Agreement or in the 2015 Plan, in the event of any conflict between
the terms and conditions of the Option as set forth in the Notice of Grant, this
Agreement and in the 2015 Plan, as the case may be, and the terms and conditions
of the Employment Agreement, the terms and conditions of the Employment
Agreement shall govern unless the conflicting provision in the Notice of Grant,
this Agreement or in the 2015 Plan, as the case may be, is more favorable to the
Participant; in which case, the provision more favorable to the Participant
shall govern; provided, however, that notwithstanding the foregoing, in no event
shall any extended exercise period set forth in the Employment Agreement modify
or extend the Option Expiration Date as set forth in the Notice of Grant.
27.    Modification. No change or modification of this Agreement or the Notice
of Grant shall be valid or binding upon the parties unless the change or
modification is in writing and signed by the parties; provided, however, that
the Company may change or modify this Agreement or the Notice of Grant without
the Participant’s consent or signature if the Company determines, in its sole
discretion, that such change or modification is necessary for purposes of
compliance with or exemption from the requirements of Section 409A of the Code
or any regulations or other guidance issued thereunder. Notwithstanding the
preceding sentence, the Company may amend the 2015 Plan to the extent permitted
by the 2015 Plan.


A-6

